Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-7, 12-14, 18-20, 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
indication”.
Claim 25 discloses {an indication of a degree of a visual prominence indication relating to a video stream of the participant}, the specification does not teach “degree of visual prominence”. For examination purposes, examiner will read the limitation as” an indication of visual prominence”.
Claim 26 discloses {increasing a visual prominence indication value}, the specification does not teach increase indication value. The specification merely teach “increasing the prominence indication”, i.e., increase the size of the video. For examination purposes, examiner will read the limitation as “increasing prominence indication”, which in the cited art teaches increasing the window size.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 18-19, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sethuraman (US 20170280098) in view of Tangeland (US 9, 674453).
Regarding claim 1, Sethuraman teaches, a method for video conferencing (abstract), comprising: 
generating, from captured video stream of a participant of a video conference, a non- binary visual prominence value indication relating to [[a ]]the video stream of the participant (abstract: automatically based on detected audio activity levels of the video conferencing participants, the resolution and/or frame rate of video data captured at a source device involved in a video conferencing session may be adaptively varied and Paragraph 17: the resolution and/or frame rate of video data captured at a source device involved in a video conferencing session may be adaptively varied and Paragraph 60: reorganize the on-
encoding the captured video stream of the participant (Fig. 2,  Video coding); 
transmitting, to a receiving device of the video conference, the encoded video stream (video conferencing, also Fig. 2, video conferencing data is transmitted through a network and Paragraph 82).
Sethuraman does not teach transmitting, to a receiving device of the video conference, a metadata, separate from encoded images the coded video stream, of the non-binary visual prominence value indication.
	Tangeland teaches transmitting, to a receiving device of the video conference, a metadata separate from the encoded images the coded video stream (Col. 13, lines 62-Col. 14, lines 1-4).

Regarding claim 2, Sethuraman in view of Tangeland teaches, wherein the generating is based on gesture recognition performed on the captured video (Sethuraman: Paragraph 60).
Regarding claim 18, see claim 1 rejection.
Regarding claim 19, see claim 2 rejection.
Regarding claim 25, Sethuraman teaches, a method for video conferencing (abstract), comprising: 
generating, from captured video of a participant of a video conference, an indication of a degree of a visual prominence indication relating to a video stream of the participant (abstract: automatically based on detected audio activity levels of the video conferencing participants, the resolution and/or frame rate of video data captured at a source device involved in a video conferencing session may be 
encoding the video stream of the participant (Fig. 2,  Video coding); 
transmitting, to a receiving device of the video conference, the encoded video stream (video conferencing, also Fig. 2, video conferencing data is transmitted through a network and Paragraph 82).
Sethuraman does not teach transmitting, to a receiving device of the video conference, a metadata, separate from encoded images the coded video stream, of the non-binary visual prominence value indication.

	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Sethuraman with Tangeland in order to improve the system and increase the transmission capability.  
Regarding claim 26, please see claim 5; as for “content”, reads on the content of the video conferencing stream, which include video and audio.
	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sethuraman (US 20170280098) in view of Tangeland (US 9, 674453) in view of Gu (US 20200005028).
Regarding claim 3, Sethuraman in view of Tangeland teaches, the claimed method.

Gu discloses gesture recognition is performed by a trained neural network (abstract and Paragraph 23-24, 33-34).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Sethuraman in view of Tangeland with Gu in order to improve the system by using trained neural network so to have ability of fault tolerance, parallel processing and reliable function.
Regarding claim 4, Sethuraman in view of Tangeland in view of GU teaches,  wherein the neural network is trained to recognize a prominence request gesture made by the participant in the video stream (Gu: and Paragraph 23-24, 33-34 and Sethuraman: Paragraph 60).
	


Claims 8-9, 12-13, 15-16, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sethuraman (US 20170280098) in view of Hart (US 20120062729).
Regarding claim 8, Sethuraman teaches, a method for video conferencing (abstract), comprising: 
receiving a first video stream of a participant in a video conference (Fig. 3); 
recognize a prominence indication of the participant (Paragraph 60 and Fig. 4), 
wherein the prominence indication is predefined to indicate a request by the participant for visual prominence (Fig. 3A-3C, 4A-4B, Paragraph 60); 
determining a prominence level for the first video stream from the recognized prominence indication (Fig. 6A-6B); 
presenting, on a display, the first video stream with the prominence level within the display amongst other video stream(s) of 
Sethuraman teaches (Paragraph 60: a user may provide input to device via the on-screen GUI presented on display (and/or via an application) to reorganize the on-screen prominence of the video stream of a given participant, in accordance with some embodiments. User input may be, for example, touch-based (e.g., activation of a physical/virtual button), gesture-based, voice-based, and/or context/activity-based, among others.
Sethuraman does not explicitly teach prominence gesture of the remote conference participant from analysis of the video stream as claimed.
	Hart teach video/image analysis to recognize gesture and identify the prominence level for the user based on this analysis (Paragraph 20-21, 66 and 81).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify 
Regarding claim 9, Sethuraman in view of Hart teaches, wherein the prominence level is determined from gesture recognition performed on the first video stream (Sethuraman Paragraph 60 and Hart: Paragraph 66, 81).
Regarding claim 12, Sethuraman teaches, a system for video conferencing (Fig. 1), comprising: 
a camera for capturing a video of a conference participant (Fig. 1, el. 180); 
an encoder to compress the captured video (Fig. 2); 
an analysis unit to detect [[a ]]prominence content of the conference participant [[feed]]and to increase a prominence value in response to such detection (Paragraph 33, 34, 43, 47, 50 and Fig. 4A-4B and 6A-6B); 
a transmitter to send, to a receiving conference device, the compressed video and metadata [[for]] indicating the prominence value 
Sethuraman teaches (Paragraph 60: a user may provide input to device via the on-screen GUI presented on display (and/or via an application) to reorganize the on-screen prominence of the video stream of a given participant, in accordance with some embodiments. User input may be, for example, touch-based (e.g., activation of a physical/virtual button), gesture-based, voice-based, and/or context/activity-based, among others.
Sethuraman does not explicitly teach analyzing the video as claimed.
	Hart teach video/image analysis to recognize gesture and identify the prominence level for the user based on this analysis (Paragraph 20-21, 66 and 81).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify 
Regarding claim 13, Sethuraman in view of Hart teaches, wherein the estimate is based on gesture recognition performed on the captured video (Paragraph 60).
Regarding claim 15, Sethuraman teaches, a system for video conferencing (abstract and Fig. 1) comprising: 
a receiver to receive a video feed from a remote conference participant (Fig.2); 
an analysis unit for recognizing a prominence indication  of the remote conference participant from analysis audio, gesture and/or context/activity (Paragraph 60, 64 and Fig. 3A-4A).
estimating a prominence level (Paragraph 64) from the recognized prominence gesture, wherein the prominence gesture is predefined to indicate a request by the participant for visual prominence;
 a controller to adjust the prominence of the received video feed amongst a plurality of video feeds based on the estimated prominence 
Sethuraman teaches (Paragraph 60: a user may provide input to device via the on-screen GUI presented on display (and/or via an application) to reorganize the on-screen prominence of the video stream of a given participant, in accordance with some embodiments. User input may be, for example, touch-based (e.g., activation of a physical/virtual button), gesture-based, voice-based, and/or context/activity-based, among others.
Sethuraman does not explicitly teach prominence gesture of the remote conference participant from analysis of images of the video feed, estimating a prominence level from the recognized prominence gesture and wherein the prominence gesture is predefined to indicate a request by the participant for visual prominence as claimed
	Hart teach video/image analysis to recognize gesture and identify the prominence level for the user based on this analysis (Paragraph 20-21, 66 and 81).

Regarding claim 16, Sethuraman in view of Hart teaches, wherein the prominence level is estimated from gesture recognition performed on the first video stream (Hart: Paragraph 66 and 81 and Sethuraman” Paragraph 60).
Regarding claim 21, see claim 8 rejection.
Regarding claim 22, see claim 9 rejection.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sethuraman (US 20170280098) in view of Hart (US 20120062729) in view of Gu (US 20200005028).
Regarding claim 10, Sethuraman in view of Hart teaches, the claimed method.
Sethuraman in view of Hart does not explicitly teach wherein the gesture recognition is performed by a trained neural network.

Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Sethuraman with Gu in order to improve the system by using trained neural network so to have ability of fault tolerance, parallel processing and reliable function.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sethuraman (US 20170280098) in view of Tangeland (US 9, 674453) in view of Hart (US 20120062729).
Regarding claim 24, Sethuraman in view of Tangeland teaches, wherein the generating of the visual prominence indication (see claim 1);
Sethuraman in view of Tangeland does not explicitly teach detecting a gesture of the participant by analysis of images of the captured video, wherein the gesture is predefined to indicate a request 
	Hart teach video/image analysis to recognize gesture and identify the prominence level for the user based on this analysis (Paragraph 20-21, 66 and 81).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Sethuraman with Hart to improve the system and enhance the user’s experience.
Allowable Subject Matter
Claims 5-7, 11, 14, 17, 20, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652